As filed with the Securities and Exchange Commission on September 27, 2011 REGISTRATION NO. 333-99907 811-04440 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 27 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 77 SUN LIFE (N.Y.) VARIABLE ACCOUNT C (Exact Name of Registrant) SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK (Name of Depositor) 60 East 42nd Street, Suite 1115 New York, New York 10165 (Address of Depositor’s Principal Executive Offices) Depositor’s Telephone Number, including Area Code: (212) 983-6352 Sandra M. DaDalt, Assistant Vice President and Senior Counsel Sun Life Assurance Company of Canada (U.S.) One Sun Life Executive Park, SC 2335 Wellesley Hills, Massachusetts 02481 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) £ immediately upon filing pursuant to paragraph (b) of Rule 485 R on September 30, 2011 pursuant to paragraph (b) of Rule 485 £ 60 days after filing pursuant to paragraph (a)(1) of Rule 485 £ on (date) pursuant to paragraph (a)(1) of Rule 485. If appropriate, check the following box: £ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. No filing fee is due because an indefinite amount of securities is deemed to have been registered in reliance on Section 24(f) of the Investment Company Act of 1940. This Amendment No. 27 to the Registration Statement on Form N-4 (the “Registration Statement”) (File Nos. 333-99907, 811-04440) is being filed pursuant to Rule 485(b) under the Securities Act of 1933, as amended, in order to add a supplement to the prospectus filed with Post-Effective Amendment No. 26 to the Registration Statement, which was filed on April 27, 2011. This Amendment does not otherwise delete, amend, or supersede any prospectus, statement of additional information, exhibit, or other information contained in Post-Effective Amendment No. 26 to the Registration Statement. PART A SUPPLEMENT DATED SEPTEMBER 30, 2011 TO PROSPECTUSES DATED APRIL 29, 2011 FOR SUN LIFE FINANCIAL MASTERS CHOICE NY AND SUN LIFE FINANCIAL MASTERS EXTRA NY ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT C This supplement updates the above-referenced prospectuses (each a “Prospectus”) to reflect changes in the variable investment options available under the flexible payment deferred annuity contracts (“Contracts”) described in the Prospectuses. Please read this supplement carefully and keep it with your Prospectus for future reference. Effective October 31, 2011, Sun Life Assurance Company of Canada (U.S.) is adding the following new variable investment options under the Contracts. The list of the available investment options appearing on the first page, and under the section entitled “VARIABLE ACCOUNT OPTIONS: THE FUNDS,” of your Prospectus is revised accordingly. Please consult with your registered representative to obtain prospectuses with more detailed information about these investment options.You should read those prospectuses, as well as your Prospectus, carefully before you invest, and keep them for future reference. Large-Cap Equity Funds Asset Allocation Funds JPMorgan Insurance Trust U.S. Equity Portfolio, Class 2 PIMCO All Asset Portfolio, Administrative Class MFS® Growth Portfolio, Service Class Putnam VT Absolute Return 500 Fund, Class IB Putnam VT Equity Income Fund, Class IB Global Bond Fund Universal Institutional Funds, Inc. - Growth Portfolio, Class II Templeton Global Bond Securities Fund, Class 4 Small -Mid-Cap Equity Funds Intermediate Term Bond Funds AllianceBernstein Small/Mid Cap Value Portfolio, Class B JPMorgan Insurance Trust Core Bond Portfolio, Class 2 International/Global Equity Funds MFS® Research Bond Series, Service Class Invesco V.I. International Growth Fund, Series II PIMCO EqS Pathfinder Portfolio, Advisor Class In addition, the section entitled “VARIABLE ACCOUNT OPTIONS: THE FUNDS” is revised to incorporate the following investment management disclosures: AllianceBernstein L.P. advises the AllianceBernstein Portfolio. Franklin Advisers, Inc. advises the Templeton Fund. Invesco Advisers, Inc. advises the Invesco Fund. J.P. Morgan Investment Management Inc. advises the JPMorgan Portfolios. Massachusetts Financial Services Company, our affiliate,advises the MFS® Series. Morgan Stanley Investment Management Inc. advises The Universal Institutional Funds, Inc. Portfolio. Pacific Investment Management Company LLC advises the PIMCO Portfolios; PIMCO All Asset Portfolio (sub-advised by Research Affiliates, LLC). Putnam Investment Management, LLC advises the Putnam Funds. On October 31, 2011, the lists Designated Funds for all optional living benefits in each prospectus will be deleted and replaced with the following: For Contracts participating in SIR with a 7% bonus, the only Funds, dollar-cost averaging program options, and asset allocation models that currently qualify as Designated Funds are as follows: Asset Allocation Models Funds Build Your Own Portfolio AllianceBernstein Dynamic Asset Allocation Portfolio, Class B Blended Model MFS® Global Tactical Allocation Portfolio, Service Class PIMCO All Asset Portfolio, Administrative Class Dollar-Cost Averaging Program Options PIMCO Global Multi-Asset Portfolio, Advisor Class 6-Month DCA Guarantee Option Putnam VT Absolute Return 500 Fund, Class IB 12-Month DCA Guarantee Option SCSM Ibbotson Balanced Fund, Service Class SCSM Ibbotson Conservative Fund, Service Class For all other Contracts participating in a living benefit including SIR with a 6% bonus, the only Funds, dollar-cost averaging programs, and asset allocation models that are deemed to be Designated Funds are: Asset Allocation Models Funds (continued) 90/10 Masters Model1 Fidelity® Variable Insurance Products Fund IV - Freedom 2015 80/20 Masters Model2 Portfolio, Service Class 2 Build Your Own Portfolio Fidelity® Variable Insurance Products Fund IV - Freedom 2020 Blended Model Portfolio, Service Class 2 Fidelity® Variable Insurance Products III - Balanced Portfolio, Dollar-Cost Averaging Program Options Service Class 2 6-Month DCA Guarantee Option MFS® Global Tactical Allocation Portfolio, Service Class 12-Month DCA Guarantee Option PIMCO Global Multi-Asset Portfolio, Advisor Class AllianceBernstein Balanced Wealth Strategy Fund, Class B Funds AllianceBernstein Dynamic Asset Allocation Portfolio, Class B SCSM Ibbotson Growth Fund, Service Class Invesco Van Kampen V.I. Equity and Income Fund, Series II SCSM Ibbotson Balanced Fund, Service Class BlackRock Global Allocation V.I. Fund, Class III SCSM Ibbotson Conservative Fund, Service Class PIMCO All Asset Portfolio, Administrative Class MFS® Total Return Portfolio, Service Class Putnam VT Absolute Return 500 Fund, Class IB 1 Not available to Contracts purchased on or after February 17, 2009. 2 Not available to Contracts purchased on or after August 17, 2009. On October 31, 2011, the following replaces the appendix to your Prospectus that describes the “Build Your Own Portfolio” program: BUILD YOUR OWN PORTFOLIO This Appendix sets forth the Funds and percentage limits that constitute the “build your own portfolio” program. This program is more fully described under “BUILD YOUR OWN PORTFOLIO” in the Prospectus. Briefly, if you comply with this program, the portfolio you build will satisfy the Designated Funds requirement under certain optional living benefit riders. If you do not comply with the allocation percentage limits in effect under your Contract, your selection of the Build Your Own Portfolio model will not qualify as a Designated Fund and your participation in the living benefit will be cancelled. For Contracts with the Sun Income Riser with 7% bonus, the following is the Build Your Own Portfolio model that applies to your Contract. Fixed Income Funds Core Retirement Strategies Funds Asset Allocation Funds Core Equity Funds Growth Equity Funds Specialty Funds 30% to 50% 40% to 60% 10% to 30% 0% to 20% 0% to 20% 0% to 10% Sun Capital Investment Grade Bond Fund® AllianceBernstein Dynamic Asset Allocation Portfolio AllianceBernstein Balanced Wealth Strategy Portfolio Lord Abbett Series Fund - Fundamental Equity Portfolio Franklin Small Cap Value Securities Fund Franklin Strategic Income Securities Fund MFS® Government Securities Portfolio PIMCO Global Multi-Asset Portfolio Fidelity® Variable Insurance Products III - Balanced Portfolio Invesco Van Kampen V.I. Comstock Fund SCSM BlackRock Small Cap Index Fund PIMCO Emerging Markets Bond Portfolio MFS® Bond Portfolio MFS® Global Tactical Allocation Portfolio Franklin Income Securities Fund MFS® Value Portfolio Oppenheimer Capital Appreciation Fund/VA Sun Capital Global Real Estate Fund Sun Capital Money Market Fund® SCSM Ibbotson Balanced Fund Invesco Van Kampen V.I. Equity and Income Fund Mutual Shares Securities Fund Lord Abbett Series Fund - Growth Opportunities Portfolio PIMCO CommodityRealReturn® Strategy Portfolio SCSM Goldman Sachs Short Duration Fund SCSM Ibbotson Conservative Fund MFS® Total Return Portfolio MFS® Utilities Portfolio MFS® International Value Portfolio MFS® Emerging Markets Equity Portfolio SCSM PIMCO Total Return Fund PIMCO All Asset Portfolio SCSM Ibbotson Growth Fund MFS® Core Equity Portfolio MFS® Research International Portfolio SCSM PIMCO High Yield Fund SCSM BlackRock Inflation Protected Bond Fund Putnam VT Absolute Return 500 Fund Fidelity® Variable Insurance Products Fund VI - Freedom 2015 Portfolio SCSM Davis Venture Value Fund Templeton Growth Securities Fund Lazard Retirement Emerging Markets Equity Portfolio Wells Fargo Variable Trust - VT Total Return Bond Fund Fidelity® Variable Insurance Products Fund IV - Freedom 2020 Portfolio SCSM Lord Abbett Growth & Income Fund First Eagle Overseas Variable Fund Templeton Global Bond Securities Fund JPMorgan Insurance Trust Core Bond Portfolio BlackRock Global Allocation V.I. Fund SCSM Goldman Sachs Mid Cap Value Fund Oppenheimer Global Securities Fund/VA MFS® Research Bond Series SCSM BlackRock Large Cap Index Fund Columbia Variable Portfolio - Marsico International Opportunities Fund Fixed Income Funds Core Retirement Strategies Funds Asset Allocation Funds Core Equity Funds Growth Equity Funds Specialty Funds 30% to 50% 40% to 60% 10% to 30% 0% to 20% 0% to 20% 0% to 10% JPMorgan Insurance Trust U.S. Equity Portfolio Fidelity® Variable Insurance Products III - Mid Cap Portfolio Putnam VT Equity Income Fund MFS® International Growth Portfolio SCSM WMC Large Cap Growth Fund Columbia Variable Portfolio - Marsico Growth Fund Columbia Variable Portfolio - Marsico 21st Century Fund SCSM WMC Blue Chip Mid Cap Fund Universal Institutional Funds Inc. - Mid Cap Growth Portfolio Invesco Van Kampen V.I. Mid Cap Value Fund AllianceBernstein International Growth Portfolio Fidelity® Variable Insurance Products Fund II - Contrafund® Portfolio SCSM AllianceBernstein International Value Fund SCSM Columbia Small Cap Value Fund SCSM Invesco Small Cap Growth Fund SCSM BlackRock International Index Fund AllianceBernstein Small/Mid Cap Value Portfolio Invesco V.I. International Growth Fund PIMCO EqS Pathfinder Portfolio MFS® Growth Portfolio Universal Institutional Funds Inc. - Growth Portfolio For all Contracts purchased on or after August 17, 2009, and before February 8, 2010, including Contracts with SIR with a 6% bonus, the following is the Build Your Own Portfolio model that applies to your Contract. If you do not comply with the allocation percentage limits in effect under your Contract, your selection of the Build Your Own Portfolio model will not qualify as a Designated Fund and your participation in the living benefit will be cancelled. Fixed Income Funds Asset Allocation Funds Core Equity Funds Growth Equity Funds Specialty Funds 30% to 80% 20% to 70% 0% to 50% 0% to 30% 0% to 10% Sun Capital Investment Grade Bond Fund® AllianceBernstein Balanced Wealth Strategy Portfolio Lord Abbett Series Fund - Fundamental Equity Portfolio Franklin Small Cap Value Securities Fund Franklin Strategic Income Securities Fund MFS® Government Securities Portfolio Fidelity® Variable Insurance Products III - Balanced Portfolio MFS® Value Portfolio SCSM BlackRock Small Cap Index Fund PIMCO Emerging Markets Bond Portfolio MFS® Bond Portfolio Franklin Income Securities Fund Invesco Van Kampen V.I. Comstock Fund Oppenheimer Capital Appreciation Fund/VA Sun Capital Global Real Estate Fund Sun Capital Money Market Fund® MFS® Total Return Portfolio Mutual Shares Securities Fund Lord Abbett Series Fund - Growth Opportunities Portfolio PIMCO CommodityRealReturn® Strategy Portfolio SCSM Goldman Sachs Short Duration Fund Invesco Van Kampen V.I. Equity and Income Fund MFS® Utilities Portfolio MFS® International Value Portfolio MFS® Emerging Markets Equity Portfolio SCSM PIMCO Total Return Fund Fidelity® Variable Insurance Products Fund IV - Freedom 2015 Portfolio MFS® Core Equity Portfolio MFS® Research International Portfolio SCSM PIMCO High Yield Fund SCSM BlackRock Inflation Protected Bond Fund Fidelity® Variable Insurance Products Fund IV - Freedom 2020 Portfolio SCSM Davis Venture Value Fund Templeton Growth Securities Fund Lazard Retirement Emerging Markets Equity Portfolio Wells Fargo Variable Trust - VT Total Return Bond Fund SCSM Ibbotson Balanced Fund SCSM Lord Abbett Growth & Income Fund First Eagle Overseas Variable Fund PIMCO All Asset Portfolio JPMorgan Insurance Trust Core Bond Portfolio SCSM Ibbotson Conservative Fund SCSM Goldman Sachs Mid Cap Value Fund Oppenheimer Global Securities Fund/VA Templeton Global Bond Securities Fund MFS® Research Bond Series SCSM Ibbotson Growth Fund SCSM BlackRock Large Cap Index Fund Columbia Variable Portfolio - Marsico International Opportunities Fund BlackRock Global Allocation V.I. Fund JPMorgan Insurance Trust U.S. Equity Portfolio Fidelity® Variable Insurance Products III - Mid Cap Portfolio PIMCO Global Multi-Asset Portfolio Putnam VT Equity Income Fund MFS® International Growth Portfolio MFS® Global Tactical Allocation Portfolio SCSM WMC Large Cap Growth Fund AllianceBernstein Dynamic Asset Allocation Portfolio Columbia Variable Portfolio - Marsico Growth Fund Putnam VT Absolute Return 500 Fund Columbia Variable Portfolio - Marsico 21st Century Fund SCSM WMC Blue Chip Mid Cap Fund Universal Institutional Funds Inc. - Mid Cap Growth Portfolio Invesco Van Kampen V.I. Mid Cap Value Fund AllianceBernstein International Growth Portfolio Fidelity® Variable Insurance Products Fund II - Contrafund® Portfolio SCSM AllianceBernstein International Value Fund SCSM Columbia Small Cap Value Fund SCSM Invesco Small Cap Growth Fund SCSM BlackRock International Index Fund AllianceBernstein Small/Mid Cap Value Portfolio Invesco V.I. International Growth Fund PIMCO EqS Pathfinder Portfolio MFS® Growth Portfolio Universal Institutional Funds Inc. - Growth Portfolio For Contracts purchased after February 16, 2009, and prior to August 17, 2009, the following is the Build Your Own Portfolio model that applies to your Contract. If you do not comply with the allocation percentage limits in effect under your Contract, your selection of the Build Your Own Portfolio model will not qualify as a Designated Fund and your participation in the living benefit will be cancelled. Fixed Income Funds Asset Allocation Funds Core Equity Funds Growth Equity Funds Specialty Funds 30% to 80% 0% to 70% 0% to 70% 0% to 30% 0% to 10% Sun Capital Investment Grade Bond Fund® AllianceBernstein Balanced Wealth Strategy Portfolio Lord Abbett Series Fund - Fundamental Equity Portfolio Franklin Small Cap Value Securities Fund Franklin Strategic Income Securities Fund MFS® Government Securities Portfolio Fidelity® Variable Insurance Products III - Balanced Portfolio MFS® Value Portfolio SCSM BlackRock Small Cap Index Fund PIMCO Emerging Markets Bond Portfolio MFS® Bond Portfolio Franklin Income Securities Fund Invesco Van Kampen V.I. Comstock Fund Oppenheimer Capital Appreciation Fund/VA Sun Capital Global Real Estate Fund Sun Capital Money Market Fund® MFS® Total Return Portfolio Mutual Shares Securities Fund Lord Abbett Series Fund - Growth Opportunities Portfolio PIMCO CommodityRealReturn® Strategy Portfolio SCSM Goldman Sachs Short Duration Fund Oppenheimer Balanced Fund/VA MFS® Utilities Portfolio MFS® International Value Portfolio MFS® Emerging Markets Equity Portfolio SCSM PIMCO Total Return Fund Invesco Van Kampen V.I. Equity and Income Fund MFS® Core Equity Portfolio MFS® Research International Portfolio SCSM PIMCO High Yield Fund SCSM BlackRock Inflation Protected Bond Fund Fidelity® Variable Insurance Products Fund IV - Freedom 2015 Portfolio SCSM Davis Venture Value Fund Templeton Growth Securities Fund Lazard Retirement Emerging Markets Equity Portfolio Wells Fargo Variable Trust - VT Total Return Bond Fund Fidelity® Variable Insurance Products Fund IV - Freedom 2020 Portfolio SCSM Lord Abbett Growth & Income Fund First Eagle Overseas Variable Fund PIMCO All Asset Portfolio JPMorgan Insurance Trust Core Bond Portfolio SCSM Ibbotson Balanced Fund SCSM Goldman Sachs Mid Cap Value Fund Oppenheimer Global Securities Fund/VA Templeton Global Bond Securities Fund MFS® Research Bond Series SCSM Ibbotson Conservative Fund SCSM BlackRock Large Cap Index Fund Columbia Variable Portfolio - Marsico International Opportunities Fund SCSM Ibbotson Growth Fund JPMorgan Insurance Trust U.S. Equity Portfolio Fidelity® Variable Insurance Products III - Mid Cap Portfolio BlackRock Global Allocation V.I. Fund Putnam VT Equity Income Fund MFS® International Growth Portfolio PIMCO Global Multi-Asset Portfolio SCSM WMC Large Cap Growth Fund MFS® Global Tactical Allocation Portfolio Columbia Variable Portfolio - Marsico Growth Fund AllianceBernstein Dynamic Asset Allocation Portfolio Columbia Variable Portfolio - Marsico 21st Century Fund Putnam VT Absolute Return 500 Fund SCSM WMC Blue Chip Mid Cap Fund Universal Institutional Funds Inc. - Mid Cap Growth Portfolio Invesco Van Kampen V.I. Mid Cap Value Fund AllianceBernstein International Growth Portfolio Fidelity® Variable Insurance Products Fund II - Contrafund® Portfolio SCSM AllianceBernstein International Value Fund SCSM Columbia Small Cap Value Fund SCSM Invesco Small Cap Growth Fund SCSM BlackRock International Index Fund AllianceBernstein Small/Mid Cap Value Portfolio Invesco V.I. International Growth Fund PIMCO EqS Pathfinder Portfolio MFS® Growth Portfolio Universal Institutional Funds Inc. - Growth Portfolio For Contracts purchased prior to February 17, 2009, the following is the Build Your Own Portfolio model that applies to your Contract. If you do not comply with the allocation percentage limits in effect under your Contract, your selection of the Build Your Own Portfolio model will not qualify as a Designated Fund and your participation in the living benefit will be cancelled. Fixed Income Funds Asset Allocation Funds Core Equity Funds Growth Equity Funds Specialty Funds 25% to 80% 0% to 75% 0% to 75% 0% to 30% 0% to 10% PIMCO Total Return Portfolio4 AllianceBernstein Balanced Wealth Strategy Portfolio Lord Abbett Series Fund - Fundamental Equity Portfolio Franklin Small Cap Value Securities Fund Franklin Strategic Income Securities Fund Sun Capital Investment Grade Bond Fund® Fidelity® Variable Insurance Products III - Balanced Portfolio MFS® Value Portfolio SCSM BlackRock Small Cap Index Fund MFS® High Yield Portfolio3 MFS® Government Securities Portfolio Franklin Income Securities Fund Invesco Van Kampen V.I. Comstock Fund MFS® Growth Portfolio PIMCO Emerging Markets Bond Portfolio MFS® Bond Portfolio Franklin Templeton Founding Funds Allocation Fund Mutual Shares Securities Fund Oppenheimer Capital Appreciation Fund/VA Sun Capital Global Real Estate Fund PIMCO Real Return Portfolio4 MFS® Total Return Portfolio MFS® Utilities Portfolio Lord Abbett Series Fund - Growth Opportunities Portfolio PIMCO CommodityRealReturn® Strategy Portfolio MFS® Money Market Portfolio3 Oppenheimer Balanced Fund/VA MFS® Blended Research® Core Equity Portfolio2 Oppenheimer Main Street Small- & Mid-Cap Fund/VA2 Templeton Developing Markets Securities Fund3 Sun Capital Money Market Fund® Invesco Van Kampen V.I. Equity and Income Fund MFS® Global Research Portfolio2 MFS® New Discovery Portfolio2 MFS® Emerging Markets Equity Portfolio SCSM Goldman Sachs Short Duration Fund Fidelity® Variable Insurance Products Fund IV - Freedom 2010 Portfolio4 MFS® Core Equity Portfolio MFS® Mass Investors Growth Stock Portfolio2 MFS® Strategic Income Portfolio1 SCSM PIMCO Total Return Fund Fidelity® Variable Insurance Products Fund IV - Freedom 2015 Portfolio SCSM Davis Venture Value Fund MFS® International Value Portfolio SCSM PIMCO High Yield Fund SCSM BlackRock Inflation Protected Bond Fund Fidelity® Variable Insurance Products Fund IV - Freedom 2020 Portfolio Oppenheimer Main St. Fund®/VA4 Templeton Foreign Securities Fund3 Lazard Retirement Emerging Markets Equity Portfolio Wells Fargo variable Trust -VT Total Return Bond Fund SCSM Ibbotson Balanced Fund SCSM Lord Abbett Growth & Income Fund MFS® Research International Portfolio PIMCO All Asset Portfolio JPMorgan Insurance Trust Core Bond Portfolio SCSM Ibbotson Conservative Fund SCSM Goldman Sachs Mid Cap Value Fund Templeton Growth Securities Fund Templeton Global Bond Securities Fund MFS® Research Bond Series SCSM Ibbotson Growth Fund SCSM BlackRock Large Cap Index Fund First Eagle Overseas Variable Fund BlackRock Global Allocation V.I. Fund JPMorgan Insurance Trust U.S. Equity Portfolio Oppenheimer Global Securities Fund/VA PIMCO Global Multi-Asset Portfolio Putnam VT Equity Income Fund Columbia Variable Portfolio - Marsico International Opportunities Fund MFS® Global Tactical Allocation Portfolio Fidelity® Variable Insurance Products III - Mid Cap Portfolio AllianceBernstein Dynamic Asset Allocation Portfolio MFS® International Growth Portfolio Putnam VT Absolute Return 500 Fund SCSM WMC Large Cap Growth Fund Columbia Variable Portfolio - Marsico Growth Fund Columbia Variable Portfolio - Marsico 21st Century Fund MFS® Mid Cap Growth Portfolio1 MFS® Global Growth Portfolio1 SCSM WMC Blue Chip Mid Cap Fund Universal Institutional Funds Inc. - Mid Cap Growth Portfolio Invesco Van Kampen V.I. Mid Cap Value Fund AllianceBernstein International Growth Portfolio AllianceBernstein International Value Portfolio4 Fidelity® Variable Insurance Products Fund II - Contrafund® Portfolio Fixed Income Funds Asset Allocation Funds Core Equity Funds Growth Equity Funds Specialty Funds 25% to 80% 0% to 75% 0% to 75% 0% to 30% 0% to 10% SCSM AllianceBernstein International Value Fund SCSM Columbia Small Cap Value Fund SCSM Invesco Small Cap Growth Fund SCSM BlackRock International Index Fund AllianceBernstein Small/Mid Cap Value Portfolio Invesco V.I. International Growth Fund PIMCO EqS Pathfinder Portfolio Universal Institutional Funds Inc. - Growth Portfolio 1 Only available if you purchased your Contract before February 2, 2004. 2 Only available if you purchased your Contract before March 5, 2007. 3 Only available if you purchased your Contract before March 10, 2008. 4Only available if you purchased your Contract before October 20, 2008. * PART C OTHER INFORMATION Item 24. FINANCIAL STATEMENTS AND EXHIBITS (a) The following Financial Statements are included in the Registration Statement: A. Condensed Financial Information – Accumulation Unit Values (Part A) (Incorporated herein by reference to Post-Effective Amendment No. 26 to the Registration Statement on Form N-4, File No. 333-99907, filed on April 27, 2011) B. Financial Statements of the Depositor (Part B) (Incorporated herein by reference to Post-Effective Amendment No. 26 to the Registration Statement on Form N-4, File No. 333-99907, filed on April 27, 2011) 1. Report of Independent Registered Public Accounting Firm; 2. Statements of Income, Years Ended December 31, 2010, 2009 and 2008; 3. Balance Sheets, December 31, 2010 and 2009; 4. Statements of Comprehensive Income, Years Ended December 31, 2010, 2009 and 2008; 5. Statements of Stockholder's Equity, Years Ended December 31, 2010, 2009 and 2008; 6. Statements of Cash Flows, Years Ended December 31, 2010, 2009 and 2008; and 7. Notes to Financial Statements. C. Financial Statements of the Registrant (Part B) (Incorporated herein by reference to Post-Effective Amendment No. 26 to the Registration Statement on Form N-4, File No. 333-99907, filed on April 27, 2011) 1. Report of Independent Registered Public Accounting Firm; 2. Statement of Assets and Liabilities, December 31, 2010; 3. Statement of Operations, Year Ended December 31, 2010; 4. Statements of Changes in Net Assets, Years Ended December 31, 2010 and December 31, 2009; and 5. Notes to Financial Statements. (b) The following Exhibits are incorporated in the Registration Statement by reference unless otherwise indicated: Resolution of the Board of Directors of the depositor dated December 3, 1984, authorizing the establishment of the Registrant (Incorporated herein by reference to Post-Effective Amendment No. 4 to the Registration Statement on Form N-4, File No. 333-05037, filed on March 29, 2000); Not applicable; (3)(a) Marketing Coordination Agreement between the Depositor, MFS Fund Distributors, Inc. and Clarendon Insurance Agency, Inc. (Incorporated herein by reference to Post-Effective Amendment No. 4 to the Registration Statement on Form N-4, File No. 333-05037, filed on March 29, 2000); (3)(b) Principal Underwriting Agreement between Sun Life Insurance and Annuity Company of New York and Clarendon Insurance Agency, Inc., dated February 1, 2003 (Incorporated herein by reference to Post-Effective Amendment No. 13 to the Registration Statement on Form N-4, File No. 333-100475, filed on May 1, 2009); (3)(c)(i) Sales Operations and General Agent Agreement (Incorporated herein by reference to Post-Effective Amendment No. 4 to the Registration Statement on Form N-4, File No. 333-05037, filed on March 29, 2000); (3)(c)(ii) Broker-Dealer Supervisory and Service Agent Agreement (Incorporated herein by reference to Post-Effective Amendment No. 4 to the Registration Statement on Form N-4, File No. 333-05037, filed on March 29, 2000); (3)(c)(iii) Broker-Dealer Supervisory and Service Agent Agreement (Type 4) (Incorporated herein by reference to Post-Effective Amendment No. 4 to the Registration Statement on Form N-4, File No. 333-05037, filed on March 29, 2000); (3)(d)(i) Administrative Services Agreement by and between Sun Life Assurance Company of Canada, Sun Life Assurance Company of Canada (U.S.) and Sun Life Insurance and Annuity Company of New York, dated November 21, 2000 (Incorporated herein by reference to the Registration Statement of Sun Life (N.Y.) Variable Account D on Form N-6, File No. 333-105437, filed on May 21, 2003); (3)(d)(ii) Amendment No. 1, dated January 1, 2002, to the Administrative Services Agreement by and between Sun Life Assurance Company of Canada, Sun Life Assurance Company of Canada (U.S.) and Sun Life Insurance and Annuity Company of New York, dated November 21, 2000 (Incorporated herein by reference to Post-Effective Amendment No. 1 to the Registration Statement on Form N-4, File No. 333-119151, filed on May 2, 2005); (4)(a) Flexible Payment Deferred Combination Variable and Fixed Individual Annuity Contract (Incorporated herein by reference to Pre-Effective Amendment No. 1 to the Registration Statement on Form N-4, File No. 333-99907, filed on December 13, 2002); (4)(b) Secured Returns 2 Rider to Flexible Payment Combination Fixed/Variable Individual Annuity Contract filed as Exhibit (4)(a) (Incorporated herein by reference to Post-Effective Amendment No. 3 to the Registration Statement on Form N-4, File No. 333-107983, filed on May 28, 2004); (4)(c) Secured Returns for Life Rider to Flexible Payment Combination Fixed/Variable Individual Annuity Contract filed as Exhibit (4)(a) (Incorporated herein by reference to Post-Effective Amendment No. 9 to the Registration Statement on Form N-4, File No. 333-83516, filed on August 2, 2005); (4)(d) Secured Returns for Life Plus Rider to Flexible Payment Combination Fixed/Variable Individual Annuity Contract filed as Exhibit (4)(a) (Incorporated herein by reference to Post-Effective Amendment No. 13 to the Registration Statement on Form N-4, File No. 333-83516, filed on February 3, 2006); (4)(e) Income ON Demand Benefit Rider to Flexible Payment Combination Fixed/Variable Individual Annuity Contract filed as Exhibit (4)(a) (Incorporated herein by reference to Post-Effective Amendment No. 19 to the Registration Statement on Form N-4, File No. 333-83516, filed on September 22, 2006); (4)(f) Retirement Asset Protector Rider to Flexible Payment Combination Fixed/Variable Individual Annuity Contract filed as Exhibit (4)(a) (Incorporated herein by reference to Post-Effective Amendment No. 19 to the Registration Statement on Form N-4, File No. 333-83516, filed on September 22, 2006); (4)(g) Retirement Income Escalator Rider to Flexible Payment Combination Fixed/Variable Individual Annuity Contract filed as Exhibit (4)(a) (Incorporated herein by reference to Post-Effective Amendment No. 11 to the Registration Statement on Form N-4, File No. 333-107983, filed on February 28, 2008); (4)(h) Retirement Income Escalator II Rider to Flexible Payment Combination Fixed/Variable Individual Annuity Contract filed as Exhibit (4)(a) (Incorporated herein by reference to Post-Effective Amendment No. 14 to the Registration Statement on Form N-4, File No. 333-107983, filed on July 29, 2008); (4)(i) Income ON Demand II Rider to Flexible Payment Combination Fixed/Variable Individual Annuity Contract filed as Exhibit (4)(a) (Incorporated herein by reference to Post-Effective Amendment No. 14 to the Registration Statement on Form N-4, File No. 333-107983, filed on July 29, 2008); (4)(j) Income ON Demand II Escalator Rider to Flexible Payment Combination Fixed/Variable Individual Annuity Contract filed as Exhibit (4)(a) (Incorporated herein by reference to Post-Effective Amendment No. 14 to the Registration Statement on Form N-4, File No. 333-107983, filed on July 29, 2008); (4)(k) Income ON Demand II Plus Rider to Flexible Payment Combination Fixed/Variable Individual Annuity Contract filed as Exhibit (4)(a) (Incorporated herein by reference to Post-Effective Amendment No. 14 to the Registration Statement on Form N-4, File No. 333-107983, filed on July 29, 2008); (4)(l) Income ON Demand III Escalator Rider to Flexible Payment Combination Fixed/Variable Individual Annuity Contract filed as Exhibit (4)(a) (Incorporated herein by reference to Post-Effective Amendment No. 14 to the Registration Statement on Form N-4, File No. 333-100475, filed on June 23, 2009); (4)(m) Sun Income Riser Rider to Flexible Payment Combination Fixed/Variable Individual Annuity Contract filed as Exhibit (4)(a) (Incorporated herein by reference to Post-Effective Amendment No. 14 to the Registration Statement on Form N-4, File No. 333-100475, filed on June 23, 2009); Application used with the annuity contract filed as Exhibit (4)(a) (Incorporated herein by reference to Pre-Effective Amendment No. 1 to the Registration Statement on Form N-4, File No. 333-99907, filed on December 13, 2002); (6)(a) Amended and Restated Charter of the Depositor (Incorporated herein by reference to Pre-Effective Amendment No. 1 to the Registration Statement on Form N-4, File No. 333-171640, filed on March 29, 2011); (6)(b) Amended By-Laws of the Depositor (Incorporated herein by reference to Pre-Effective Amendment No. 1 to the Registration Statement on Form N-4, File No. 333-171640, filed on March 29, 2011); Not Applicable; (8)(a) Amended and Restated Participation Agreement by and among MFS/Sun Life Services Trust, Sun Life Assurance Company of Canada (U.S.), Sun Life Insurance and Annuity Company of New York, and Massachusetts Financial Services Company (Incorporated herein by reference to Post-Effective Amendment No. 3 to the Registration Statement on Form N-4, File No. 333-107983, filed on May 28, 2004); (8)(b) Participation Agreement dated April 17, 2000 by and among AIM Variable Insurance Funds, Inc., AIM Distributors, Inc., Sun Life Insurance and Annuity Company of New York on behalf of itself and its separate accounts and Clarendon Insurance Agency, Inc. (Incorporated herein by reference to Post-Effective Amendment No. 23 to the Registration Statement on Form N-4, File No. 333-67864, filed on November 6, 2002); (8)(c) Amended and Restated Participation Agreement dated December 18, 2004, by and among Sun Capital Advisers Trust, Sun Capital Advisers, Inc., Sun Life Assurance Company of Canada (U.S.) and Sun Life Insurance and Annuity Company of New York (Incorporated herein by reference to Post-Effective Amendment No. 8 to Registration Statement of Sun Life of Canada (U.S.) Variable Account F on Form N-4, File No. 333-83516, filed on April 28, 2005) (8)(d) Participation Agreement dated April 30, 2001 by and among Rydex Variable Trust, Rydex Distributors, Inc., and Sun Life Assurance Company of Canada (U.S.) (Incorporated herein by reference to Post-Effective Amendment No. 7 to the Registration Statement of Sun Life of Canada (U.S.) Variable Account F on Form N-4, File No. 333-82957, filed on July 27, 2001); (8)(e) Amended and Restated Participation Agreement dated September 1, 2004 among Variable Insurance Products Funds, Fidelity Distributors Corporation and Sun Life Insurance and Annuity Company of New York (Incorporated herein by reference to Post-Effective Amendment No. 1 to the Registration Statement on Form N-4, File No. 333-119151, filed on May 2, 2005); (8)(f) Participation Agreement dated September 1, 2001 by and among Sun Life Insurance and Annuity Company of New York, Clarendon Insurance Agency, Inc., Alliance Capital Management L.P., and Alliance Fund Distributors, Inc. (Incorporated herein by reference to Post-Effective Amendment No. 23 to the Registration Statement on Form N-4, File No. 333-67864, filed on November 6, 2002); (8)(g) Participation Agreement dated February 17, 1998 by and among Lord Abbett Series Fund Inc., Lord Abbett & Co., and Sun Life Assurance Company of Canada (U.S.) (Incorporated herein by reference to Post-Effective Amendment No. 23 to the Registration Statement on Form N-4, File No. 333-67864, filed on November 6, 2002); (8)(h) Participation Agreement dated September 16, 2002 by and among Franklin Templeton Variable Insurance Products Trust, Franklin Templeton Distributors, Inc. and Sun Life Insurance and Annuity Company of New York (Incorporated herein by reference to Registration Statement of KBL Variable Account A on Form N-4, File No. 333-102278, filed December 31, 2002); (8)(i) Participation Agreement by and among Wanger Advisors Trust, Columbia Funds Distributors, Inc., Sun Life Assurance Company of Canada (U.S.), and Sun Life Insurance and Annuity Company of New York (Incorporated herein by reference to Post-Effective Amendment No. 8 to Registration Statement of Sun Life of Canada (U.S.) Variable Account F on Form N-4, File No. 333-83516, filed on April 28, 2005); (8)(j) Participation Agreement by and among Liberty Variable Investment Trust, Columbia Funds Distributor, Inc., Sun Life Assurance Company of Canada (U.S.), and Sun Life Insurance and Annuity Company of New York (Incorporated herein by reference to Post-Effective Amendment No. 8 to Registration Statement of Sun Life of Canada (U.S.) Variable Account F on Form N-4, File No. 333-83516, filed on April 28, 2005); (8)(k) Participation Agreement among MFS Variable Insurance Trust, Sun Life Insurance and Annuity Company of New York, on behalf of itself and its Separate Accounts, and Clarendon Insurance Agency, Inc. (Incorporated herein by reference to the Registration Statement of KBL Variable Account A on Form N-4, File No. 333-102274, filed on December 31, 2002); (8)(l) Participation Agreement among SteinRoe Variable Investment Trust, Liberty Funds Distributor, Inc. and Sun Life Insurance and Annuity Company of New York (Incorporated herein by reference to the Registration Statement of KBL Variable Account A on Form N-4, File No. 333-102274, filed on December 31, 2002); (8)(m) Participation Agreement among Oppenheimer Variable Account Funds, Oppenheimerfunds, Inc. and Sun Life Insurance and Annuity Company of New York (Incorporated herein by reference to Post-Effective Amendment No. 3 to the Registration Statement on Form N-4, File No. 333-107983, filed on May 28, 2004); (8)(n) Participation AgreementAmong Sun Life Assurance Company of Canada (U.S.), Sun Life Insurance and Annuity Company of New York, PIMCO Variable Insurance Trust, and PIMCO Funds Distributors LLC (Incorporated herein by reference to the Registration Statement of Keyport Variable Account A on Form N-4, File No. 333-112506, filed on February 5, 2004); (8)(o) Participation Agreement, dated December 3, 2007, by and among Sun Life Assurance Company of Canada (U.S.), Sun Life Insurance and Annuity Company of New York, Lazard Asset Management Securities LLC, and Lazard Retirement Series, Inc. (Incorporated herein by reference to Post-Effective Amendment No. 25 to the Registration Statement on Form N-4, File No. 333-83516, filed on February 12, 2008); (8)(p) Participation Agreement, dated August 6, 2004, by and among Sun Life Insurance and Annuity Company of New York, Van Kampen Life Investments Trust, Van Kampen Funds Inc., and Van Kampen Asset Management. (Incorporated herein by reference to Post-Effective Amendment No. 3 to the Registration Statement of Sun Life (NY) Variable Account D on Form N-6, File No. 333-105438, filed on May 2, 2005); (8)(q) Participation Agreement, dated May 1, 2004, by and among Sun Life Insurance and Annuity Company of New York, The Universal Institutional Funds, Inc., Morgan Stanley & Co. Incorporated and Morgan Stanley Investment Management Inc. (Incorporated herein by reference to Pre-Effective Amendment No. 2 to the Registration Statement of Sun Life (NY) Variable Account J on Form N-6, File No. 333-136435, filed on January 18, 2007); (8)(r) Participation Agreement, dated May 13, 2004, by and among Sun Life Assurance Company of Canada (U.S.), Merrill Lynch Variable Series Funds, Inc., Merrill Lynch Investment Managers, L.P. and FAM Distributors, Inc. (Incorporated herein by reference to Post-Effective Amendment No. 2 to the Registration Statement of Sun Life of Canada (U.S.) Variable Account G on Form N-6, File No. 333-111688, filed with the Securities and Exchange Commission on December 30, 2005); (8)(r)(1) Amendment 1, dated October 1, 2006, to the Participation Agreement by and among Sun Life Assurance Company of Canada (U.S.), Sun Life Insurance and Annuity Company of New York, Merrill Lynch Variable Series Funds, Inc., Merrill Lynch Investment Managers, L.P. and FAM Distributors, Inc. (Incorporated herein by reference to Post-Effective Amendment 1 to the Registration Statement of Sun Life (N.Y.) Variable Account J on Form N-6, Exhibit 15b, File No. 333-136435, filed with the Securities and Exchange Commission on April 27, 2007); (8)(s) Participation Agreement, dated September 30, 2002, by and among Sun Life Assurance Company of Canada (U.S.), Sun Life Insurance and Annuity Company of New York, First Eagle Sogen Variable Funds, Inc. and Arnhold and S. Bleichroeder, Inc. (Incorporated herein by reference to the Registration Statement of Sun Life of Canada (U.S.) Variable Account I on Form N-6, File No. 333-143353, filed with the Securities and Exchange Commission on May 30, 2007); (8)(t) Participation Agreement, dated August 1, 2011, among Putnam Variable Trust, Putnam Retail Management Limited Partnership, Sun Life Assurance Company of Canada (U.S.) and Sun Life Insurance and Annuity Company of New York (Incorporated herein by reference to Pre-Effective Amendment No. 2 the Registration Statement of Sun Life (U.S.) Variable Account K on Form N-4, File No. 333-173301, filed on August 10, 2011); (8)(u) Participation Agreement, dated August 1, 2011, among Sun Life Assurance Company of Canada (U.S.), Sun Life Insurance and Annuity Company of New York, PIMCO Equity Series VIT, and PIMCO Investments LLC (Incorporated herein by reference to Pre-Effective Amendment No. 2 the Registration Statement of Sun Life (U.S.) Variable Account K on Form N-4, File No. 333-173301, filed on August 10, 2011); Opinion and Consent of Counsel as to legality of securities being registered (Incorporated herein by reference to Post-Effective Amendment No. 18 to the Registration Statement on Form N-4, File No. 333-99907, filed on April 27, 2009); (10)(a) Consent of Independent Registered Public Accounting Firm;* (10)(b) Representation of Counsel pursuant to Rule 485(b);* None; Not Applicable; Schedule for Computation of Performance Quotations (Incorporated herein by reference to Post-Effective Amendment No. 2 to the Registration Statement on Form N-4, File No. 333-05037, filed on April 27, 1998); Not Applicable; (15)(a) Powers of Attorney (Incorporated herein by reference to Post-Effective Amendment No. 26 to the Registration Statement on Form N-4, File No. 333-99907, filed on April 27, 2011); (15)(a)(i) Power of Attorney for Larry R. Madge;* (15)(b) Resolution of the Board of Directors of the depositor dated March 24, 2011, authorizing the use of powers of attorney for Officer signatures (Incorporated herein by reference to Pre-Effective Amendment No. 1 to the Registration Statement on Form N-4, File No. 333-171640, filed on March 29, 2011); Organizational Chart (Incorporated herein by reference to Post-Effective Amendment No. 42 to the Registration Statement of Sun Life of Canada (U.S.) Variable Account F on Form N-4, File No. 333-83516, filed on April 27, 2011). * Filed herewith Item 25. DIRECTORS AND OFFICERS OF THE DEPOSITOR Name and Principal Business Address* Positions and Offices With Depositor Scott M. Davis Sun Life Assurance Company of Canada (U.S.) One Sun Life Executive Park Wellesley Hills, MA02481 Senior Vice President and General Counsel and Director John T. Donnelly Sun Life Assurance Company of Canada (U.S.) One Sun Life Executive Park Wellesley Hills, MA02481 Director Ronald H. Friesen Sun Life Assurance Company of Canada (U.S.) One Sun Life Executive Park Wellesley Hills, MA02481 Director Leila Heckman Mesirow Financial 405 Lexington Avenue, 40th Floor New York, NY 10174 Director Donald B. Henderson, Jr. Dewey & LeBoeuf LLP 125 West 55th Street New York, NY 10019 Director Michael K. Moran Sun Life Assurance Company of Canada (U.S.) One Sun Life Executive Park Wellesley Hills, MA 02481 Director Peter R. O'Flinn 344 Cream Hill Road West Cornwall, CT06796 Director Barbara Z. Shattuck Shattuck Hammond Partners LLC 630 Fifth Avenue, Suite 2950 New York, NY 10019 Director Michael E. Shunney Sun Life Assurance Company of Canada (U.S.) One Sun Life Executive Park Wellesley Hills, MA 02481 Director and Senior Vice President and General Manager, U.S. Distribution David K. Stevenson 47 Village Avenue, Unit 301 Dedham, MA 02026 Director Westley V. Thompson Sun Life Assurance Company of Canada (U.S.) One Sun Life Executive Park Wellesley Hills, MA 02481 President, SLF U.S. and Director and Chairman Janet V. Whitehouse Sun Life Assurance Company of Canada (U.S.) One Sun Life Executive Park Wellesley Hills, MA 02481 Director and Senior Vice President and General Manager, Individual Solutions Kerri R. Ansello Sun Life Assurance Company of Canada (U.S.) One Sun Life Executive Park Wellesley Hills, MA 02481 Senior Counsel and Secretary Priscilla S. Brown Sun Life Assurance Company of Canada (U.S.) One Sun Life Executive Park Wellesley Hills, MA 02481 Senior Vice President and Head of U.S. Marketing Greta Cusworth Sun Life Assurance Company of Canada (U.S.) One Sun Life Executive Park Wellesley Hills, MA 02481 Senior Vice President and General Manager, Employee Benefits Group Stephen L. Deschenes Sun Life Assurance Company of Canada(U.S.) One Sun Life Executive Park Wellesley Hills, MA 02481 Senior Vice President and General Manager, Retirement Income Solutions David J. Healy Sun Life Assurance Company of Canada (U.S.) One Sun Life Executive Park Wellesley Hills, MA 02481 Vice President, Sun Life Financial U.S. Operations Larry R. Madge Sun Life Assurance Company of Canada (U.S.) One Sun Life Executive Park Wellesley Hills, MA 02481 Senior Vice President and Chief Financial Officer and Treasurer Kenneth A. McCullum Sun Life Assurance Company of Canada (U.S.) One Sun Life Executive Park Wellesley Hills, MA 02481 Senior Vice President and General Manager, Inforce Management Stephen C. Peacher Sun Life Assurance Company of Canada 150 King Street West Toronto, ON M5H 1J9 Executive Vice President and Chief Investment Officer Fred M. Tavan Sun Life Assurance Company of Canada (U.S.) One Sun Life Executive Park Wellesley Hills, MA 02481 Vice President, Chief Actuary Sean N. Woodroffe Sun Life Assurance Company of Canada (U.S.) One Sun Life Executive Park Wellesley Hills, MA 02481 Vice President, Human Resources Item 26. PERSONS CONTROLLED BY OR UNDER COMMON CONTROL WITH THE DEPOSITOR OR REGISTRANT No person is directly or indirectly controlled by the Registrant. The Registrant is a separate account of Sun Life Insurance and Annuity Company of New York, a wholly-owned subsidiary of Sun Life Assurance Company of Canada (U.S.), which is ultimately controlled by Sun Life Financial Inc. The organization chart of Sun Life Financial is incorporated by reference to Post-Effective Amendment No. 42 to the Registration Statement on Form N-4 of Sun Life of Canada (U.S.) Variable Account F, File No. 333-83516, filed April 27, 2011. None of the companies listed in such Exhibit 16 is a subsidiary of the Registrant; therefore, the only financial statements being filed are those of Sun Life Insurance and Annuity Company of New York. Item 27. NUMBER OF CONTRACT OWNERS As of August 31, 2011 there were 811 qualified and 567 non-qualified contract owners. Item 28. INDEMNIFICATION Insofar as indemnification for liability arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of Sun Life Insurance and Annuity Company of New York pursuant to the certificate of incorporation, by-laws, or otherwise, Sun Life (N.Y.) has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by Sun Life (N.Y.) of expenses incurred or paid by a director, officer, or controlling person of Sun Life (N.Y.) in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, Sun Life (N.Y.) will, unless in the opinion of their counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by them is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 29. PRINCIPAL UNDERWRITERS (a) Clarendon Insurance Agency, Inc., which is a wholly-owned subsidiary of Sun Life Assurance Company of Canada (U.S.), acts as general distributor for the Registrant, Sun Life of Canada (U.S.) Variable Accounts C, D, E, F, G, I, and K, Keyport Variable Account A, KMA Variable Account, Keyport Variable Account I, KBL Variable Account A, KBL Variable Annuity Account, Sun Life (N.Y.) Variable Accounts A, B, D, J, and N, and Money Market Variable Account, High Yield Variable Account, Capital Appreciation Variable Account, Government Securities Variable Account, World Governments Variable Account, and Total Return Variable Account. (b) Name and Principal Position and Offices Business Address* with Underwriter Michael E. Shunney President Terrence J. Mullen Director Scott M. Davis Director Ronald H. Friesen Director Kerri R. Ansello Secretary Charles D. Subrt Anti-Money Laundering Compliance Officer Kathleen T. Baron Chief Compliance Officer William T. Evers Assistant Vice President and Senior Counsel Jane F. Jette Financial/Operations Principal and Treasurer Michelle Greco Senior Counsel Jie Cheng Tax Assistant Vice President *The principal business address of all directors and officers of the principal underwriter, is One Sun Life Executive Park, Wellesley Hills, Massachusetts 02481. (c)Inapplicable. Item 30. LOCATION OF ACCOUNTS AND RECORDS Accounts, books and other documents required to be maintained by Section 31(a) of the Investment Company Act of 1940 and the Rules promulgated thereunder are maintained by Sun Life Insurance and Annuity Company of New York, in whole or in part, at its Home Office at 60 East 42nd Street, Suite 1115, New York, New York 10165, at the offices of Clarendon Insurance Agency, Inc. at One Sun Life Executive Park, Wellesley Hills, Massachusetts 02481, or at the offices of Sun Life Assurance Company of Canada (U.S.) One Sun Life Executive Park, Wellesley Hills, Massachusetts 02481. Item 31. MANAGEMENT SERVICES Not Applicable. Item 32. UNDERTAKINGS The Registrant hereby undertakes: (a) To file a post-effective amendment to this Registration Statement as frequently as is necessary to ensure that the audited financial statements in the Registration Statement are never more than 16 months old for so long as payments under the variable annuity Contracts may be accepted; (b) To include either (1) as part of any application to purchase a Contract offered by the prospectus, a space that an Applicant can check to request a Statement of Additional Information, or (2) a post card or similar written communication affixed to or included in the prospectus that the Applicant can remove to send for a Statement of Additional Information; (c) To deliver any Statement of Additional Information and any financial statements required to be made available under SEC Form N-4 promptly upon written or oral request. (d) Representation with respect to Section 26(f)(2)(A) of the Investment Company Act of 1940: Sun Life (N.Y.) represents that the fees and charges deducted under the Contracts, in the aggregate, are reasonable in relation to the services rendered, the expenses expected to be incurred, and the risks assumed by the insurance company. The Registrant is relying on the no-action letter issued by the Division of Investment Management of the Securities and Exchange Commission to American Council of Life Insurance, Ref. No. IP-6-88, dated November 28, 1988, the requirements for which have been complied with by the Registrant. SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements of Securities Act Rule 485(b) for effectiveness of this Post-Effective Amendment to the Registration Statement and has caused this Post-Effective Amendment to the Registration Statement to be signed on its behalf, in the Town of Wellesley Hills, and Commonwealth of Massachusetts on this 27th day of September, 2011. SUN LIFE (N.Y.) VARIABLE ACCOUNT C (Registrant) SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK (Depositor) By: /s/ Westley V. Thompson* Westley V. Thompson President, SLF U.S. *By: /s/ Elizabeth B. Love Elizabeth B. Love Counsel As required by the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed by the following persons in the capacities with the Depositor, Sun Life Insurance and Annuity Company of New York, and on the dates indicated. SIGNATURE TITLE DATE /s/ Westley V. Thompson* President, SLF U.S. and Director September 27, 2011 Westley V. Thompson (Principal Executive Officer) /s/ Larry R. Madge* Vice President and Chief Financial Officer and September 27, 2011 Larry R. Madge Treasurer and Director (Principal Financial Officer) /s/ Douglas C. Miller* Vice President and Controller September 27, 2011 Douglas C. Miller (Principal Accounting Officer) *By:/s/ Elizabeth B. Love Attorney-in-Fact for: September 27, 2011 Elizabeth B. Love Scott M. Davis, Director John T. Donnelly, Director Ronald H. Friesen, Director Leila Heckman, Director Donald B. Henderson, Jr, Director Michael K. Moran, Director Peter R. O'Flinn, Director Barbara Z. Shattuck, Director Michael E. Shunney, Director David K. Stevenson, Director Janet V. Whitehouse, Director *Elizabeth B. Love has signed this document on the indicated date on behalf of the above Directors of the Depositor pursuant to powers of attorney duly executed by such persons and a resolution of the Board of Directors authorizing use of powers of attorney for Officer signatures. Resolution of the Board of Directors is incorporated herein by reference to Pre-Effective Amendment No. 1 to the Registration Statement on Form N-4, File No. 333-171640, filed on March 29, 2011. Powers of attorney are incorporated herein by reference to Post-Effective Amendment No. 26 to the Registration Statement on Form N-4, File No. 333-99907, filed on April 27, 2011. Power of attorney for Larry R. Madge is included as Exhibit 15(a)(i). EXHIBIT INDEX (10)(a) Consent of Independent Registered Public Accounting Firm (10)(b) Representation of Counsel pursuant to Rule 485(b) (15)(a)(i) Power of Attorney for Larry R. Madge
